MR. CHIEF JUSTICE JAMES T. HARRISON:
Original proceeding. Harold R. Brown, an inmate of the Montana State Prison, has filed herein what is termed motion for leave to file petition for writ of certiorari, but which actually appears to be such a petition.
We have carefully reviewed the petition and accompanying exhibits, including the order of the District Court of the Seventeenth Judicial District, in and for the County of Valley, denying petition for writ of habeas corpus, and order of the District Court of the Third Judicial District, in and for the County of Powell, denying petition for writ of habeas corpus, and we find no merit in the petition here filed.
The relief requested is denied and the proceeding dismissed.
MR. JUSTICES ANGSTMAN, CASTLES and JOHN C. HARRISON concur.